UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6223


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MAX ORVEL PLUMLEE,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.      Raymond A. Jackson,
District Judge. (4:94-cr-00002-JEB-1; 4:07-cv-00049-RAJ)


Submitted:   June 17, 2010                       Decided:   June 25, 2010


Before MOTZ and      KING,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Max Orvel Plumlee, Appellant Pro Se.         Kevin Michael Comstock,
Assistant  United  States  Attorney,        Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Max Orvel Plumlee seeks to appeal the district court’s

orders treating his self-styled Fed. R. Crim. P. 35(a) motion as

a successive and unauthorized 28 U.S.C.A. § 2255 (West Supp.

2009) motion, and dismissing it on that basis, and declining to

issue    a       certificate      of   appealability.               The       district   court’s

order    dismissing          Plumlee’s        § 2255      motion      is       not   appealable

unless       a    circuit       justice      or   judge    issues         a    certificate     of

appealability.            28 U.S.C. § 2253(c)(1) (2006); Reid v. Angelone,

369     F.3d       363,     369     (4th     Cir.      2004).          A       certificate     of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                             28 U.S.C. § 2253(c)(2)

(2006).

                 When the district court denies relief on the merits, a

prisoner          satisfies        this      standard         by      demonstrating          that

reasonable         jurists        would      find      that     the        district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                         When the district court

denies       relief        on     procedural          grounds,       the        prisoner      must

demonstrate         both     that      the    dispositive          procedural        ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                     Slack, 529 U.S. at 484-85.



                                                  2
           We have independently reviewed the record and conclude

that Plumlee has not made the requisite showing.             Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 DISMISSED




                                    3